 656DECISIONSOF NATIONALLABOR RELATIONS BOARDPorta-Kamp Manufacturing Company,Inc.andCar-penters District Council of Houston and Vicinity,AFL-CIO. Cases 23-CA-3471 and 23-RC-3371November 19, 1970DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERS BROWNAND JENKINSOn May 26, 1970, Trial Examiner Melvin Pollackissued his Decision in the above-entitled proceedingfinding that the Respondent in Case 23-CA-3471 hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to Section 3(b) of the National LaborRelationsAct, as amended, the National LaborRelations Board has delegated its powers in connec-tion with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thesecases, including the exceptions and brief, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Porta-Kamp Manufacturing Com-pany, Inc.,Houston, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.IT IS HEREBY DIRECTED that as part of the investiga-tion to ascertain representatives for the purpose ofcollective bargaining among the employees of Porta-Kamp Manufacturing Company, Inc., Houston,Texas, in the appropriate unit, the Regional DirectorforRegion 23 shall, pursuant to National LaborRelations Board Rules and Regulations, Series 8, asamended, within 10 days of the date of this Direction,open and count the ballots of the 20 employees foundherein to have been discharged in violation of Section8(a)(3) of the Act, and thereafter prepare and serve onthe parties a revised tally of ballots, including thereinthe count of said challenged ballots. In the event thatthe revised tally of ballots shows that the Union hasreceived a majority of the valid ballots cast, theRegionalDirector shall issue a certification ofrepresentative. In the event that the revised tally ofballots shows that the Union has not received amajority of the valid votes cast, the Regional Directorshall issue a certification of the results of the election.Chairman Miller dissenting:I find the evidence insufficient to establish that theEmployer's discharge of 20 employees on November10, 1969, was discriminatorily motivated.The General Counsel introduced no evidence thatthe Respondent knew the identity of union adherents.In fact, two of the laid-off employees had not beeninvolved in union activities; two others had not signedcards. There was no union activity at the plant, andone of the Union's chief organizers testified he wascareful not to discuss union matters during workinghours. The fact that 80 percent of those laid off hadsigned cards is hardly conclusive when 50 percent ofall employees had signed cards.Respondent gave a convincing explanation for theNovember 10 layoff. In the spring of 1969, Bigalow,Respondent's president, returned from a lengthyillness and found the Company was losing money andoperating at low efficiency. In June of that year,several of Respondent's officials made an examina-tion of its products at Bergstrom Air Force Base,found the products faulty, and thereafter sent a memoto all employees about the serious problems existingat the plant. Matters worsened, and Plant SupervisorEd Freed was terminated on August 8, 1969. Presi-dent Bigalow and Vice President Burg thereaftercommenced running the plant themselves. All thistook place before early October, the date when unionactivities started at the plant.On November 10, Respondent terminated the 20employees involved in the instant proceeding.'Respondent's testimony revealed that its projectedorders required a reduction from eight to four unitsper day, and from 80 to 60 employees. The recordshows that Respondent's complement had not risenabove 60 to the date of the hearing, and in fact haddipped to 49 in January 1970. Respondent testified asto its reasons for selecting the 20. At least seven hadbeen employed for a very short time-most of theseven for but a few days or weeks. Others of the 20had attendance or production problems. I cannot sayfrom this record that Respondent should haveterminated "A" and "B" rather than "C" and "D"; inview of the large percentage of employees who hadsigned cards, any group selected would in alllikelihood have included many union adherents. IIFive other employees had been terminated on October 17. for refusingto work overtime. Their discharges are not alleged as unlawful.186 NLRB No. 97 PORTA-KAMPMANUFACTURING COMPANY657cannot find, on the evidence in this record, that theRespondent significantly cut its production, andpermanently reduced its work force by 20 employees,simply in the hope that the accompanying layoffwould "catch" some union adherents.Though Respondent's few 8(a)(1) violations seem tome marginal, I am willing to adopt the TrialExaminer's findings in this regard. As indicated, I findthat the General Counsel has not sustained his burdenof proving that the layoff of November 10 wasdiscriminatorily motivated, and I would dismiss thatportion of the complaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: In this consolidatedproceeding under Sections 9(c) and 10(b) of the NationalLaborRelationsAct, as amended (herein called the Act),the issuesto be decided are whether Respondent Porta-Kamp Manufacturing Company, Inc., interfered with,restrained, and coerced its employees in the exercise of theirrights ofself-organization;whether Respondent discrimi-natorily discharged 20 employees in order to discouragesupport of Carpenters District Council of Houston andVicinity, AFL-CIO, herein called the Union; and whetherchallenges to the ballots cast at a Board election held onJanuary 7, 1970, by 15 of the alleged discriminatees shouldbe overruled or sustained.'The case was heard at Houston, Texas, on March 24 and25, 1970. Briefs filed by the General Counsel and theRespondent have been considered. Upon the entire recordherein and my observation of the witnesses as they testified,Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTRespondent, a Texas corporation, is engaged at its plantinHouston, Texas, in the manufacture of portable campsand portable buildings. Its annual interstate purchases areover $50,000. I find, as Respondent admits, that it isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIRLABORPRACTICESA.Interference,Restraint,and CoercionEarly in October 1969,2 the Union began a campaign toorganize the employees at Respondent's plant. Approxi-ICase 23-CA-3471, upon a charge filed on November 12 andamendedon December 16, 1969, a complaint was issued on December 18and amendedon March 5, 1970. By order dated February 26, 1970, Cases23-CA-3471 and 23-RC-3371 were consolidated for purposes of hearingand decision.2All dates hereafter are in1969 unless otherwise noted.3LewisHarris andPeter Harris are not related. Peter Harris, one of thealleged discriminatees in this case,dated his conversations with SupervisorHarris inrelation tothe datehe was hired, May 21, 1969, or the date of hisdischarge,November 10, 1969. The hiring date would place theconversation described in the text months before the organizing campaignbegan.Using the termination date,the conversationwould have takenplace early in October.Iconsider this much morelikely in view ofmately 10 to 15 of Respondent's 80 production,mainte-nance, and warehouse employees attended one or moremeetings held at a "U-totem" store near the plant or at theCyclone bar and grill, and about the same number ofemployees attendedameetingat the Union's hall onOctober 26. Between November 2 and 10, union authoriza-tion cards were signed by 40 employees. Elias Floresobtained signed cards from 27 employees at the U-totemstore or the plant parking lot, Genaro Valdez obtainedcards from 7 employees at the parking lot, and FrederickHolley obtained cards from 4 employees.Soon after the start of the union campaign, SupervisorLewis Harris asked forklift operator Peter Harris,3 whiledriving from work in the former's car, "What did [he] thinkabout the Union?" Peter replied that he "didn't even thinkabout it." About 2 weeks later, again while driving fromwork, Supervisor Harris again asked Peter Harris what heknew about the Union. Peter Harris, who had been advisedby Frederick Holley not to talk union to any supervisor,answered that he "didn't think of it because [he] didn'tthink it would happen. Supervisor Harris said, "Yes, itcould happen." Peter Harris said, "Well, I don't see how,because if [President] Bigelow would hear tell of it he wouldlay them off. He would even close his plant down."Supervisor Harris replied, "No, it couldn't be that way, if ahundred percent of the men would vote for the Union, hecouldn't close it down." 4Supervisor Harris asked employee Ernest Minor on thejob early in October if he knew anything about a union.Minor said "no" and asked Harris "had they heard aboutone." Harris remainedsilent andthen asked Minor not totellanyone he had asked him about a union. AboutOctober 28, Harris asked Minor "whether we were stillgoing to get a union." Minor, who had attended unionmeetings, said he "didn't know." A few days later, Harrisremarked to Minor that he "ought to go tell [President]Bigelow that Shipley was a strong union man." 5 Minorheard Harris say the same thing to Gilbert Flores.About November 7, Supervisor Harris instructed Freder-ickHolley to meet him at the U-totem store. In Harris'parked car at the store, Harris told Holley that Respondentwas "scared" of the Union but that he hoped it wouldorganize the plant because he "wouldn't have to work sohard."He asked Holley if he knew anything about theUnion. Holley said he was "just as much in the dark aboutitas anybody." Harris said Respondent would fire him ifthey knew he had talked about the Union .6 SupervisorErnest Marotta also asked Holley in December 1969 whathe thought about the Union. Holley said he "didn't thinkabout it, and . . . didn't want to talk about it."contemporaneousevents, and Peter Harris' testimony concerning his nextconversation with SupervisorHarriswhichshows thathe was aware of theorganizingcampaign at that time and which he placed asabout 3 weeksbefore his discharge.+PeterHarris alsotestified that 2 weeks after he was hired,SupervisorHarris askedhim "not to talk unionaroundthe plant" because someemployees who had doneso "a numberof years agowere laid off aboutit."Harold Shipleywas not a union supporter.6The UnionnotifiedRespondent on October 18 that it wasorganizingits employees. PresidentBigelowthereupon instructed the supervisors notto talk about the Union to the employees. The employees were not advisedof these instructions. 658DECISIONS OF NATIONALLABOR RELATIONS BOARDMinor was one of 20 employees discharged on November10. Supervisor Harris met Minor at the plant gate beforework on November 11 and gave him his check. Minorasked why he had been laid off and Harris said he wouldfind out and let him know. Two nights later, at a servicestation where Minor worked part time, Harris told Minorthat he was laid off "on account of the Union." Minorasked Harris "why didn't they lay the rest of them off."Harris replied that Respondent would lay the rest of "theold mens off" when the new employees learned their jobsand business slowed down.Supervisor Harris' statement to Peter Harris not to talkunion around the plant because employees had beendischarged in the past for doing so, implied that PeterHarris risked discharge if he engaged in union activity andhence constituted a threat violative of Section 8(a)(1) of theAct. As his statements to Minor after November 10 thatMinor had been discharged for his union activity and thatRespondent would fire other senior employees for theirsupport of the Union when "business slowed down,"tended to restrain Minor from engaging in union activity, Ifind them also violative of Section 8(a)(1) of the Act. R. J.Reynolds Foods, Inc.,168 NLRB No. 47(TXD). Harris alsoaskedMinor, Peter Harris, and Holley what they knewabout the Union and how they felt about it. The threeemployees pretended that they knew nothing about theUnion and had no interest in it. I find below that Minor,Peter Harris, and 18 other employees were discharged onNovember 10 to discourage support of the Union. WhenSupervisor Marotta asked Holley about a month later whathe thought about the Union, Holley, who had been anactive union supporter, refused to talk about the Union. Ifind in these circumstances that Harris' and Marotta'squestioning of Minor, Peter Harris, and Holley concerningunion activity and sentiment was violative of Section8(a)(1) of the Act.7Respondent argues that it is not liable for the conduct ofHarris and Marotta because they are minor supervisors,who engaged employees in isolated and casual conversa-tions about the Union, in a context free of antiunionhostility, and contrary to Respondent's express instruc-tions.Harris and Marotta were departmental foremen;Harris had five conversations with Peter Harris, Minor, andHolley concerning the Union during a period of about Imonth; Respondent did not notify the employees of itsneutrality instructions and, as I find below, Respondentdiscriminatorily discharged 20 employees, including PeterHarris and Minor, on November 10. I therefore find nomerit in Respondent's contention that it may not be heldresponsible for the conduct of Harris and Marotta.B.The November 10 DischargesRespondent discharged 20 employees after work onMonday evening, November 10.8 Unlike previous reduc-tions in force at the plant, the supervisors and employeeshad no advance notice, the discharges were accomplishedrSupervisor Harris also remarked to Minor and Gilberto Flores onNovember 7 that they ought to tell President Bigelow that Shipley was astrong union supporter. I find, contrary to an allegation in the complaint,thatHarris' statement was not sufficient to create an impression thatRespondent was engaging in surveillance of union activity.XThe discharged employees received theirfinalpaychecks that eveningor before work the next morning.on a Monday rather thana Friday,which is payday at theplant,and the layoff included many"seasoned hands." Fora number of weeks before November 10, all productionemployees had worked 10 to 12 hours a day,6 days a week.After November10, the remaining employees continued toput in considerable overtime work.9Sixteen of the 20discharged employees had signed union authorization cardsand 10 of the 16 had attended union meetings.Of the fiveemployees in the mill department supervised by ForemanHarris,four who had signed union cards-Gilberto Flores,Franco,Minor,and Reyna-were discharged.Shipley, whohad not engaged in union activity,was retained.Elevendischargees were among Respondent'shighest paid em-ployees.Andres Flores,Elias "Joe"Flores,Tony Franco,Reynaldo Liandro,Ernest Salas,and Genaro Valdez were"department heads";Johnny Delgado and Earnest Minorwere leadermen;and Gilberto Flores,Inez Longoria, andRafaelReyna were"classA" employees.10Except forLongoria, these employees had signed union cards,and allbut Reynahad attended union meetings. Respondent hired39 new employees between November 13, 1969,and March12, 1970,including three employees hired in the weekfollowing thelayoff.Respondent'sexplanation for the discharges may besummarized as follows:PresidentFloydBigelow,after along hospitalization,returned to the plant on a full-timebasisin April1969. He found that efficiency was down andthat customers were sending in serious complaints. On atrip in June 1969 to anAir ForceBase in Austin,Texas,Respondent's representatives found serious deficiencies inbuildings the customer had complained about.On July 28,President Bigelow issued a memorandum to all employeeson "CompanyRules&Standard Operating Procedures."The memorandum closed as follows:7.Qualityof our Product and Services.I have receivedmany complaints from our customers during the pastyear aboutthe poor quality of the workmanship of bothour finished buildings and our export packing. We cannot stay in business with our customers unhappy aboutour work.Carelessness and sloppy workmanship by anyemployee of Porta-Kamp,either salaried or hourly, willnot be tolerated.Imust ask all employees to improve the quality of thework theyperform,and especially the appearance ofour buildings. Major points to improve are:Interior trim work.Windows anddoors in straight and operable.Equipment properly installed and tied down.-Electrical.-Exterior wall finish-drive screws-scratches.Export packing-Needs much better blocking whenpacked in buildings.Boxesfor boxedequipment areleaking andare not properlybraced.-Completeness of all parts and equipment for eachjob-Too manyshortages are beingreported by ourcustomers.9VicePresident Frank Burg testified that after the layoff the employeesworked 10 hoursdailyfrom Mondayto Thursday,9 hours on Friday, and,ifnecessary,on Saturdays.At the time of the hearing, the plant wasscheduled to work 2 of the next 4 Saturdays.10Respondent classifies its rank-and-file employees as departmentalheads, leadermen,class A, class B, class C, and trainees.The departmentheads and leaderman lead small crews in their work. PORTA-KAMP MANUFACTURING COMPANY659-Welding-There is too much splatter left. Also, thereare some poor welds, especially on skid ends andstacking racks.-Flooring-Ridges are showing up after linoleum isinstalled.This is primarily because self-tapping screwsused to put down the plywood floors are beingrun in toodeepand are notbeing put close enough together. Theyshould be approximately 12" on centers and the headsflush with the top of the plywood.Your cooperation in the above will certainly makePorta-Kamp a better place to work, and, at the sametime,help keep our customers satisfied.Withoutsatisfied customers we are all in trouble.On August 8, President Bigelow discharged the plantsuperintendent and decided that he and Vice PresidentFrank Burg would "run the plant directly for a period oftime." They observed the employees at work and concludedthat they had "to have some better grade personnel for theorganization." Respondent had a "tremendous workload"ahead and was unable "to hire any kind of experiencedhelp." It determined to "ride through with the people [it]had" and to bring "everyone that [it] could possibly bringout of the office to act as . . . working supervisorycapacity." It decided, however, to terminate 14 employeesas soon as possible, including Andres Flores, ReynaldoLiandro, Johnny Delgado, Ernest Salas, Earnest Minor,and Tony Franco.11 Sales Manager Russell Brient returnedfrom asalestrip on October 24 and advised Bigelow thenext day thatsalesfor the next 3 to 6 months would be "inthe range of 40 to 50 percent below our normal sales." EarlyinNovember, Respondent decided to reduce productionfrom as much as eight units a day 12 to four units a day andto cut the work force from 80 to 60 people in light of orderson hand and decreased sales activity. On the morning ofNovember 10, Bigelow gave Burg the names of the 7employees still in Respondent's employ whose terminationhad been decided upon in August and told Burg to select 13more employees for discharge. Burg made the decisionhimself. That afternoon, he advised the supervisors of thedischarges. The supervisors gave the discharged employeestheir final paychecks that evening or before work the nextmorning.Respondent's business is somewhat seasonal and layoffsare not infrequent. Respondent's explanation for theNovember 10 layoff, however, does not show why it was11Five of these 14 employees, who workedin the wall department wereallegedly discharged on October 17 because Bigelow had traced "sloppywork" to them that morning and they refused later that day to workovertime.Respondent also claims that Delgado and Franco were excessively tardyand Franco was sent home one morning for coming to work intoxicated. Itdoes not appearthat the men were reprimanded for their tardiness,or thatRespondentfound it necessaryto sendFrancohome again. In any event,Respondent'sbasic claim is that it selected 14employees,includingDelgado and Franco, for futuredischarge in August because the quality oftheir work was poor.12Production usually did not exceed sixor seven units a day.13Respondent labels "incredible"this testimony of Minor.Minor'stestimony,however, is quite detailed,and Respondent chose not to callHarris to testify.14Respondent asserts that the number of man-hours per unit producedwas substantially reduced after the November 10 discharges.A supportingtabulation put into evidence by Respondent takes no account of the factthat the average man-hours requiredfor thedifferent units manufacturedeffected without notice, on a Monday, and at a time whenthe remaining work force could not meet productionrequirements without working much overtime at consider-able extra expense to Respondent. Although PresidentBigelow had been advised on October 25 that salesprospects were poor, the plant hired 12 new employeesbetween October 27 and November 3, an action on its faceinconsistent with a contemplated reduction in force butquite consistent with Bigelow's testimony that he couldforecast production "with some certainty" for 2 or 3months ahead. Respondent on November 10 had orders for95 buildings and expected to receive additional orders. Inthese circumstances, I find unconvincing Respondent'sexplanation that it effected the November 10 dischargesbecause a drop in sales and orders necessitated a drop inproduction from eight to four units a day and a consequentreduction in force.Ialso find unconvincing Respondent's explanation that itincluded seven senior employees in the layoff pursuant to adecision made in August to discharge these employees assoon as possible because they were not performing theirwork properly. President Bigelow testified that customercomplaints were traced to these employees and that hetalked to them about improving their work. The recordshows, however, that customer complaints have beenregularly received and recorded during the 15 yearsRespondent has been inbusiness;no customer canceled anorder before the November 10 layoff; Respondent issuedno further memoranda to its employees on the quality oftheir work after the July 28 memorandum, which called onallemployees to improve the quality of their work; and noemployee was formally reprimanded for the poor quality ofhis work. In fact, Minor received a pay increase about 2weeks before his discharge. Supervisor Lewis Harris toldMinor he did not know why he had been discharged andlater told him that he and other senior employees weredischarged for their union activity. 13 Respondent makes noclaimthat any of the seven employees was ever warned thathe risked discharge if his work did not improve, and calledno area supervisor to testify concerning the work of theseven employees. In these circumstances, I reject thetestimony of Bigelow and Burg that Bigelow decided inAugust to discharge Delgado, Andres Flores, Joe Flores,Franco, Liandro, Minor, and Salas assoon aspossible toimprove efficiency of operations. 14by Respondentvaries from 80 to 300 man-hours.As Respondent did notshow the type of buildingsproduced before andafter the layoffs, thetabulation is of little significance.In any event,Respondent'sactualproduction in the5 weeksbefore the layoff with a work force of 80 menwas 195 units,which compares favorably withRespondent's production of114 units in the5 weeksafter the layoff with a work force of 60 men.Respondent also claimsthat the quality of work improved after November10, as shownby the receiptof fewer customer complaints. Data sheets oncomplaints put into evidence by Respondent show five complaints receivedin the 6 monthsbefore November10, the last one being dated September19, 1969.SalesManagerBrient testifiedthat Respondent received between2 and 6 complaints in the 41/2 monthsbetween November10 and thehearing.Respondent introduced no supporting documents. Assuminghowever that Brient's testimony is accurate and that the number ofcomplaints received is a reliable index of quality,Respondent has shownno reduction in complaintssince November10 warranting a finding thatthe quality of its products has significantly improved since the November10 discharges.Indeed,so far as the record shows, Respondent received nowrittencomplaint on orders completed between September 19 andNovember 10. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe seven senior employees discharged on November 10had all signed union cards. Of the other 13 employeesdischarged at the same time, 9 employees-Aleman,Alvarez,GilbertoFlores,Martinez,Montoya,Reyna,Valdez, Valencia, and Zamora 15 -had signed union cards;Peter Harris attended union meetings at the U-totem storeand was questioned about the Union by Supervisor LewisHarris before his discharge. Inez Longoria was present attheOctober 26 meeting at the union hall. Only twodischarged employees-Amy and Clemens-were notinvolved in union activity. Valdez, who had received sevensigned cards from employees at the plant parking lot, was aleaderman in the plant steel shop. Valdez was given a payraise 2 Or 3 weeks before his discharge and was told at thattime by his supervisor, Joe Faherty, that he was getting theraise for "a well-done lob." When Faherty gave Valdez hisfinal paychecks on November 10, he said Valdez was doinga good job and that he had had nothing to do with Valdez'layoff. Valdez asked Faherty why he had been discharged.Faherty walked to the plant office and returned to tellValdez that he had been laid off for his "attitude." VicePresidentBurg testified that he selected Valdez fordischarge because he had failed to correct plumbing workafter it was called to his attention; because he had refusedto change his way of installing insulation on a "port-apartment operation" after being corrected on it by aninspector; and because Supervisor Faherty advised Burg 2weeks before November 10 that "Valdez had lost control ofthe operation." Valdez, the highest rated rank-and-fileemployee in the plant, received a wage increase shortlybefore his discharge. His testimony that he had beencomplimented on his work by Supervisor Faherty and thatFaherty did not know why he was discharged is uncontrad-icted. I reject Burg's testimony that he selected Valdez fordischarge because he was not properly discharging his jobduties.Peter Harris was hired on May 21, 1969, and received twopay raises before his discharge on November 10. Burgallegedly selected him for discharge because, in checkingout foremen complaints "that they could not get theirmaterials into their departments," he observed that Harris"did more talking than he did work" and failed to keep theforklift in operating condition. Harris testified that no oneever told him that he was "doing a bad job." I considerBurg's unsupported testimony concerning Harris' allegedshortcomings untrustworthy and find that Harris wasregarded as a satisfactory employee before his discharge. Ifurther find, as Respondent hired another forklift operatora few days after discharging Harris, that his services wereneeded at the time of his discharge.Under all the circumstances-including Supervisor LewisHarris' interrogationof employees concerning unionactivities; the elimination of all union supporters in hisdepartment on November 10; his statement to Minor thathe and other senior employees had been discharged forunion activity; the disproportionate selection of unionsupporters for discharge;Respondent's unconvincingexplanations for the discharges of Delgado, Andres Flores,Joe Flores, Franco, Liandro, Minor, Salas, Valdez, andPeter Harris; the timing of the discharges at a critical pointin the Union's organizing campaign; the effectuation of thedischarges on a Monday, without notice to supervisors, andata time when the remaining work force could meetproduction requirements only by working overtime atconsiderable extra expense to Respondent-I find thatRespondent knew or suspected the identity of many unionsupporters and effected the discharges on November 10 toget rid of such employees and to discourage the remainingemployees from supporting the Union. Cf.Sun HardwareCompany, Inc.,173 NLRB No. 143, enfd. 422 F.2d 1296(C.A. 9). I conclude that the 20 employees named in thecomplaint, as amended at the hearing, were discriminatori-ly discharged, in violation of Section 8(a)(3) and (1) of theAct.IVTHE CHALLENGED BALLOTSI find that the following 15 employees, whose ballots werechallenged at the Board election on January 7, 1970, inCase 23-RC-3371, were eligible to vote as discriminatorilydischarged employees:Antonio C. AlemanRaynaldo LiandroJuan AlvarezAlejandroMartinezJohnny DelgadoEarnestMinorAndres FloresRafael ReynaEliasG. FloresErnest SalasGilbert FloresGenaro ValdezTony V. FrancoFernando ValenciaPeterHarrisAs no evidence was introduced to show that the followingemployees were eligible to vote at the election, I find thatthe challenges to their ballots should be sustained:Robert AlmaguerDonato GarzaLadislado HernandezOvidid H. HinojosaJosias G. MorenoPablo H. SantosCONCLUSIONS OF LAW1.Respondent is an employer within the meaning of theAct.2.The Union is a labor organization within themeaning of the Act.3.By the acts and conduct herein found violative of theAct, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act, which unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain action designed to effectuate thepolicies of the Act.As it has been found that Respondent discriminatorilydischarged 20 employees on November 10, 1969, I shallrecommend that Respondent offer them immediate and fullreinstatement to their former or substantially equivalent15Zamora,whose full name isAlbert GomezZamora, signed aunion cardas "Alberto Gomez " PORTA-KAMP MANUFACTURING COMPANYpositions, without prejudice to their seniority or other rightsand privileges,and make themwhole for any loss of paysuffered by reasonof the discriminationagainst them. Thelossofpay under the order recommended shall becomputed in themannerset forth inF.W.WoolworthCompany,90 N LRB 289,with interestadded thereto in themanner set forth inIsis Plumbing & Heating Co.,138 NLRB716As theunfairlabor practices of Respondent found hereingo to the heart of the Act, it will be recommended thatRespondent cease and desistfrom infringingin any mannerupon the rightsguaranteed in Section7 of the Act.RECOMMENDED ORDERUpon the basis of the foregoingfindingsof fact, andconclusions of law,and pursuantto Section 10(c) of theAct, it is recommended that Respondent, its officers,agents, successors,and assigns, shall.1.Cease and desist from:(a)Discouragingmembership in Carpenters DistrictCouncil of Houston and Vicinity, AFL-CIO, or any otherlabor organization of its employees, by laying off ordischarging its employees or discriminating against them inany other manner in respect to their hire or tenure ofemployment, or condition of employment(b) Threatening employees with discharge for engaging inunion activity, coercively interrogating employees concern-ing their union activity or sentiment; or in any othermannerinterferingwith,restraining,or coercing itsemployees in the exercise of rights guaranteed to them bySection 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer the following employees immediate and fullreinstatement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, and make themwhole for any loss of pay they may have suffered because ofthe discrimination against them, in the manner set forth inthe section entitled "The Remedy".Antonio C. AlemanNecie AmyJuan AlvarezMarshall ClemensJohnny DelgadoAndres FloresEliasG. FloresGilbert FloresTony V. FrancoPeter HarrisRaynaldo LiandroInez LongoriaAlejandroMartinezEarnestMinorAnselmo MontoyaRafael ReynaErnest SalasGenaro ValdezFernando ValenciaAlberto Gomez Zamora(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(c)Preserve and make available to the Board or itsagents, for examination and copying, all payroll records,social security payment records, timecards, personnelrecords and reports, and all other records necessary or661useful in computing the amountof backpaydue, as hereinprovided.(d) Post at its Houston, Texas, plant, copies of the attachednoticemarked "Appendix " 16 Copies of said notice, onforms provided by the Regional Director for Region 23,shall, after being duly signed by Respondent, be postedimmediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicous places, includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.17IT IS FURTHER RECOMMENDED that the complaint bedismissed insofaras it alleges violationsof the Act notspecifically found herein.IT IS FURTHER RECOMMENDED that the Board in Case23-RC-3371 overrule the challenges to the ballots of the 15employees found herein to have been eligible to vote at theJanuary 7, 1970, election, and that these ballots be openedand counted16 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings conclusions,recommendations,and Recommended Order hereinshall, as provided in Sec 102 48 of the Rules and Regulations,be adoptedby the Board and become its findings,conclusions,and order,and allobjections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a judgment of a United States CourtofAppeals, the words in the notice reading "Posted by Order of theNationalLaborRelationsBoard"shallbe changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National LaborRelations Board "it In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notifythe RegionalDirector forRegion 23. in writing within 10 days from the receipt of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdiscourage you from membership inCarpenters District Council Of Houston and Vicinity,AFL-CIO, or any other labor organization, bydischarging, laying off, or discriminating against you inany other manner with respect to hire or tenure ofemployment or any term or condition of employment.WE WILL offer any ofthe following employees whohave not been reinstated immediate and full reinstate-ment to their former jobs, or if those jobs no longerexist, to substantially equivalent jobs, and we will payall the following employees anywages due them as aresult of our discrimination against them:Antonio C. AlemanNecie AmyJuan AlvarezMarshall ClemensJohnny DelgadoAndres Flores 662DECISIONS OFEliasG.FloresGilbert FloresTony V.FrancoPeterHarrisRaynaldo LiandroInez LongoriaAlejandro MartinezEarnestMinorAnselmo MontoyaRafael ReynaErnest SalasGenaro ValdezFernando ValenciaAlberto Gomez ZamoraNATIONALWE WILL notifythe above-named employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.WE WILL NOT threaten you with discharge forengaging in union activity,or coercively question youLABOR RELATIONS BOARDconcerning union activity or sentiment,or in any otherway interfere with your right:To organize yourselvesTo form,join,or help unionsTo bargain,for your wages,hours, and workingconditions as a group through representatives ofyour own choosingTo refuse to do any or all of these things.PORTO-KAMPMANUFACTURING COMPANYINC.(Employer)DatedBy(Representative)(Title)This is anofficial notice and must notbe defaced byanyone.This noticemust remain posted for 60 consecutivedays from the date ofposting and must not be altered,defaced, or covered by any othermaterial.Any questionsconcerning this notice or compliancewith its provisionsmay be directedto the Board'sOffice, 6617 Federal OfficeBuilding, 515 Rusk Avenue,Houston,Texas 77002, Telephone 713-226-4296.